DETAILED ACTION
This office action response to the communication filed on 06/10/2020.
Claims 1-12 are cancelled.  
Claims 13-23 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (lDSs) submitted on June 10, 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter

Claims 20 is objected to as being dependent upon a rejected base claim. However, they recite specific functional features which have not been identified in the retrieved prior art. Therefore, as a preliminary opinion, claim 20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-14, 18-19, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HOLZAEPFEL et al. (U.S. Patent Application Publication No. 2011/0016362), (“Holzaepfel”, hereinafter). 
As per Claim 13, Holzaepfel discloses a method for use in an automated wireless industrial system ([see, network 10, [0051-0052], and Fig. 1) comprising a device configured to act as a control node ([see, programmable logic controller, [0053-0054], and Fig. 1) and at least one field level device ([see, a number of sensor devices 14, 16, 18 and actuator devices 2, [0051-0052], and Fig. 1), wherein the method comprises: 
issuing a control communication ([see, The time out interval issue occur in the communication, [0059], and Fig. 2); 
inserting at least one time delay (tk) to the control communication ([see, allow minor delay time in the communication, [0059-0060], and Fig. 2); 

comparing the time for communication to an expected time for communication ([see, compares the delay time estimated on the basis of the time period 64 with a threshold value 66, [0061], and Fig. 2).
determining if any of the at least one time delay (tk) should be adapted, and if so, adapting at least that time delay ([see, determine If the estimated delay time exceeds the threshold value 66, no error signal 68 is produced that assuming its safe state, [0061], and Fig. 2).  
As per Claim 14, Holzaepfel discloses the method of claim 13, and Holzaepfel further discloses further comprising determining if a system parameter should be changed and/or adapted, and if so, changing and/or adapting the parameter ([see, determine If the estimated delay time exceeds the threshold value 66, adapting the parameter, such as no error signal 68 is produced that assuming its safe state, [0061], and Fig. 2).   
As per Claim 18, Holzaepfel discloses the method of claim 13, and Holzaepfel further discloses wherein at least one of the at least one of time delay is inserted by the field device ([see, allow minor delay time in the communication, [0059-0060], and Fig. 2).  
As per Claim 19, Holzaepfel discloses the method of claim 13, and Holzaepfel further discloses wherein at least one of the at least one of time delay is added by the control node ([see, allow a delay time added in the communication, [0016-0017, 0059-0060], and Fig. 2).  
As per Claim 21, Holzaepfel discloses the method of claim 13, and Holzaepfel further discloses wherein the method further comprises adapting the time delay (tk) in proportion to the difference between the time for the communication and the expected time for communication ([see, determine If the estimated delay time exceeds the threshold value 66, no error signal 68 is produced that assuming its safe state, [0061], and Fig. 2).   
As per Claim 22, Holzaepfel discloses the method of claim 13, and Holzaepfel further discloses wherein the method further comprises adapting the time delay (tk) in proportion to the quota of the time delay and the difference between the time for the communication and the expected time for communication ([see, time out is a time interval within which the message receiver 52 expects to receive a current transmitted message disclosed, [0059-0061], and Fig. 2).   
As per Claim 23, Holzaepfel discloses a device comprising a processor arrangement and a wireless interface ([see, network 10 arrangement wirelessly, [0051-0052], and Fig. 1), 
wherein said processor arrangement is configured to act as a control node by: issuing a control communication to which at least one of time delay (tk) is inserted ([see, The time out interval issue occur in the communication that allow minor delay time in the communication, [0059], and Fig. 2); 
noting the communication time (TCL) for the communication ([see, monitor the delay time of the messages on the basis of time outs, [0038], and Fig. 2); 

determining if any of the at least one of time delay (tk) should be adapted, and if so, adapting at least that time delay ([see, determine If the estimated delay time exceeds the threshold value 66, no error signal 68 is produced that assuming its safe state, [0061], and Fig. 2).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over HOLZAEPFEL et al. (U.S. Patent Application Publication No. 2011/0016362), .
As per Claim 15, Holzaepfel discloses the method of claim 13, and Holzaepfel doesn’t appear explicitly disclose: further comprising determining if a system should be shut down, and if so, shutting down the system.  
However, Lu discloses further comprising determining if a system should be shut down, and if so, shutting down the system ([see, when the system received the PLC for the purpose of disabling the power and thereby shutting down the system, [0026], and Fig. 1). 
In view of the above, having the system of Holzaepfel and then given the well-established teaching of Lu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Holzaepfel as taught by Lu. The motivation for doing so would have been to provide a valve control system results improving throughput the aperture of the processing chamber (Lu, ¶ [0005]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over HOLZAEPFEL et al. (U.S. Patent Application Publication No. 2011/0016362), (“Holzaepfel”, hereinafter), in view of Lu et al. (U.S. Patent Application Publication No. 2004/0143370), (“Lu”, hereinafter), and further in view of Heath et .
As per Claim 17, Holzaepfel and Lu discloses the method of claim 15, and Holzaepfel doesn’t appear explicitly disclose: further comprising determining if a system should be shut down based on a rate of change of at least one of the at least one time delay (tk).  
However, Heath discloses further comprising determining if a system should be shut down based on a rate of change of at least one of the at least one time delay (tk) ([see, If electric liquid level control 133 remains activated after the time delay, the problem of a high level can be detected and would thus be considered a major malfunction, thereby causing the unit to automatically shut down, [0043], and Fig. 1). 
In view of the above, having the system of Holzaepfel and then given the well-established teaching of Heath, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Holzaepfel as taught by Heath. The motivation for doing so would have been to provide utilizes the closing dump valve results allowing the full capacity of the compressor to be utilized to rapidly reduce the pressure in the flash separator and a gas expansion vessel (Heath, ¶ [0036]).
  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over HOLZAEPFEL et al. (U.S. Patent Application Publication No. 2011/0016362), .
As per Claims 16, Holzaepfel discloses the method of claim 13, and Holzaepfel doesn’t appear explicitly disclose: further comprising determining if a system should be shut down based on a value of at least one of the at least one time delay (tk).    
However, Heath discloses further comprising determining if a system should be shut down based on a value of at least one of the at least one time delay (tk) ([see, If electric liquid level control 133 remains activated after the time delay, the problem of a high level can be detected and would thus be considered a major malfunction, thereby causing the unit to automatically shut down, [0043], and Fig. 1). 
In view of the above, having the system of Holzaepfel and then given the well-established teaching of Heath, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Holzaepfel as taught by Heath. The motivation for doing so would have been to provide utilizes the closing dump valve results allowing the full capacity of the compressor to be utilized to rapidly reduce the pressure in the flash separator and a gas expansion vessel (Heath, ¶ [0036]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BERHANU D BELETE/
Examiner, Art Unit 2468     
/PARTH PATEL/Primary Examiner, Art Unit 2468